             CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                                                                                   REEEIVEE
                                 DISTRICT OF MINNESOTA
                                                                                    JU${ 2 4 ?$an
                                                                             c'l ERK.   u's' DISTR-I9J COURI
                                                                                        ST. PAUL, M}'I

     JOSEPH ANTHONY FAVORS,                )   Court File No:       ?-\-OV-1t45
5         PLAINTIFF,                       )   Case IYpe:    CIVIL LAWSUIT

6                                          )   Magistrate Judge:

                                           )   Judge:

 8


 9   SYNCHRONY CAPITALBANK,                    COMPLAINT FOR VIOLATION OF

10   v. WOTRUBA (EMPLOYEE)                     EQUAL CREDIT OPPORTUNITYACT

1l         DEFENDANTS.                         ("ECOA"), 15 U.S.C. 81691. ET SEQ.

t2

13


14                                    INTRODUCTION

15   Plaintiff, JOSEPH ANTHONY FAVORS, (herein after "Plaintiff' or "FAVORS") hereby

t6   files this Complaint against Defendant, SYNCHRONY        BANK       (herein after "Defendant"

17   or "SYNCHRONY BANK") located at P.O. Box 965030, Orlando, Florida,32896-5434,

18   Phone: l-800-210-6025, in which FAVORS alleges that SYNCHRONY BANK is liable

t9   to him for violation of THE EQUAL CREDIT OPPORTLINITY ACT (ECOA), USCS

20   Chapter 41. Section 1691,   Et Seq. In support of his Complaint FAVORS states                          as


21   rollows'
                                                       $ffiA*'il\q*il,Nn-
22                                                                     \N"'
                                                                        I
                                                       'iUN e5   302tr
                                                                             PAUu              Page   I   of 25
                                                   u.s. DI$TRIGT 6ouRT sr'
               CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 2 of 25




23                                           JARISDICTION

24   Jurisdiction is based upon The Equal Credit Opportunity Act, USCS Chapter 41" Section

25   169l; Section $1988 (Applicability of Statutory and Common Law Rights); Section 28

26   U.S.C.    $ 1331 (Federal      Question); and on the pendent jurisdiction    of this Court to

27   entertain claims arising under State law pursuant to 28 U.S.C. $ 1367.

28


29                                               VENUE

30   This Court is the proper venue for this proceeding under 28 U.S.C. $ 1391, as the

3l   material events and occurrences eivine rise to Plaintiff s cause   of   action occurred within

JZ   the State of Minnesota.

aa
JJ



34                                             ANALYSrc

35   EOUAL CKEDIT OPPORTUNITY ACT

36   The Equal Credit Opportunity Act, USCS Chapter 41. Section 1691, Et Seq, provides in

a1
     pertinent part that   it,   "shall be unlawful for any creditor to discriminate against any

38   applicant, with respect to any aspect of a credit transaction --- on the basis of race, color,

39   religion, national origin, sex or marital status, or age. " Section l69le makes any

40   creditor who violates the Act liable to the aggrieved applicant for any actual damages

41   sustained by the applicant individually or as a member of a class.

42

43   A more significant incentive fbr compliance, however, is found in 1691e which provides,

44   "   fany| creditor . . who fails to comply with any requirement imposed under             this

                                                                                       Page2 of25
                CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 3 of 25




45   subchapter shall   I be liable to the aggrieved applicant for punitive      domages   in an

46   amount not greater than $10,000 . . . except that in the case of a class action the total

47   recovery under this subsection shall not exceed the lesser of $500,000 or I per centum     of

48   the net worth of the creditor.    "   The federal statute directs the court in determining

49   punitive damages to consider, among other relevant factors, "the emottnt of ony actual

50   damages awarded, the frequency and persistence of failures           of compliance by     the

51   creditor, the resources of the creditor, the number of persons adversely offected [by this

52   policy, practice, and procedureJ, and the extent to which the creditor's failure of

53   compliance wes intentional."

54


55   Although the Act has been in force since October       of   1975 only one reported case has

56   interpreted its provisions, Caruoll v. Exxon Comparyt, (J9A,434 F. Supp. 557 (E.D. La.

57   1977), and that case does not address the problem     of damages under the ECOA. In the

58   absence   of decisional law the court must look to the legislative history and analogous

59   statutes to determine the nature and measure of actual damages flowing from a wrongful

60   denial   of credit and to   determine what conduct   by a defendant will trigger punitive

6l   damages.

62

63   The Equal Credit Opportunity Act, USCS Chapter 41" Section 1691(d), Reason for

64   adverse action; procedure applicable; "adverse action" def-tned, requires the creditor

65   must comply with the following mandates:

66

                                                                                     Page 3   of25
             CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 4 of 25




67   (1) Within thirty days (or such longer reasonable time as specified in regulations             of

68      the Bureau for any class of credit transaction) after receipt of a completed

69         application for credit, a creditor shall notiff the applicant        of its action on the

70         application.

7l

72   (2)Each applicant against whom adverse action is taken shall be entitled to                     a


IJ         statement    of reasons for such action from the creditor. A creditor satisfies this

74         obligation   by-
75          (l)   Providing statements     of   reasons   in writing   as    a matter of course to

76                applicants against whom adverse action is taken; or

11



78          (2)   Giving written notification of adverse action which discloses (i)                the

79                applicant's right to a statement of reasons within thirty days after receipt by

80                the creditor of a request made within sixty days after such notification, and

81                (ii) the identity of the person or office from which such statement may be

82                obtained. Such statement may be given orally          il   the written notification

83                advises the applicant of his right to have the statement of reasons confirmed

84                in writing on written request.

85   (3)   statement of reasons meets the requirements of this section only         if it contains the

86         specific reasons for the adverse action taken.

87




                                                                                         Page 4   of25
            CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 5 of 25




88    (4) Where a creditor has been requested by a third party to make a specific extension

 89      of credit directly or indirectly to an applicant, the notification and statement of

90       reasons required by this subsection may be made directly            by such creditor, or

91       indirectly through the third party, provided in either case that the identity of the

92       creditor is disclosed.

 93


94    (5) The requirements      of     paragraph   (2), (3), or (4) may be satisfied by     verbal

95       statements or notifications in the case of any creditor who did not act on more than

 96      one hundred and      fifty applications during the calendar   year preceding the calendar

 97      year in which the adverse action is taken, as determined under regulations of the

 98      Bureau.

 99

100   (6) For purposes of this subsection, the term "adverse action" means "e denial or

101      revocation of credit.    a.   chonge in the terms of an existing credit arrangemenL or o

r02      refusal to gront credit in substantially the amount or on substantially the terms

103      requested.   "   Such term does not include a refusal to extend additional credit under

104      an existing credit arrangement where the applicant is delinquent or otherwise in

105      default, or where such additional credit would exceed a previously established

106      credit limit.

107


108


109

                                                                                      Page 5   of25
               CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 6 of 25




110                                   FACTS AND ALLEGATIONS

l1l   The undisputed facts before the court show Plaintiff .IOSEPH ANTHONY FAVORS

112   applied for a SYNCHRONY           BANK "CareCredit Card"         and was denied credit weeks

113   later.   On April 10,2021, FAVORS submitted an application for medical credit to pay

114   for prescription and other glasses he had picked out that costs $601.00. FAVORS listed

li5   income   in excess of   $   1,000 per month and bank references for checking and savings

116   accounts. He also indicated that he was 59 years of          age and had no dependents. The

117   application form contained blanks for spousal infbrmation, but did not indicate that the

118   information was optional.        It   also off'ered the applicant a choice of titles for the

119   addressing   of   correspondence      (Mr., Mrs., Miss, Ms., other) without indicating          the

r20   selection was non-mandatory. His application was denied by mail in a letter dated June

t2l   13,2021, addressed from Def'endant WOTRUBA, made only three (3) weeks later again

122   indicated income in excess of $1,000 per month. and checking and savings accounts.

123


124   All applications for SYNCHRONY BANK Credit Cards               are managed and established as

125   follows: SYNCHRONY BANK's evaluation of a credit application is made utilizing

t26   (what they call) "a sound credit scoring system.      "   This system generates a scoreo which

t27   is a result of point values assigned to various items found on an applicant's credit bureau

128   file. If the score fails to meet certain criteria, the application will   be declined. In addition

t29   to the above, the USA PATzuOT            ACT   requires all creditors, including SYNCHRONY

130   BANK. to verify all applicants' identities. As part of our normal course of business,

l3l   SYNCHRONY BANK utilizes external verification tools to help ensure we are not
                                                                                            Page 6   of25
                CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 7 of 25




132   approving unauthorized accounts and are proactively reducing the incidents of identity

133 theft. Approximately 25Yo of all applications are automatically      accepted or rejected on

134   the basis of this initial scoring. Applications which the computer does not automatically

135   accept or reject are scored "obtain a credit report. " Once such a report has been obtained

136 the application is     either approved or disapproved based upon the infbrmation

137   contained therein.

138


139 FAVORS' first application for a          SYNCHRONY          BANK    "SweetwaterCord" was

140 irrmediately approved tbr a line of credit up to $3,400.00 about two months prior to his
141   second application was applied for and denied. There had been no adverse changes filed

142   to FAVORS' credit bureau information since his first application for a SYNCHRONY

143 BANK "sweefwaterCord" was approved. In fact, the addition of the SYNCHRONY
144 BANK "sweetwoterCard" credit line could have no other effect than an improved credit
145 bureau file. because it added $3.400.00 to his far less total balance due on all his credit
146   cards.

r47

148   Thus, these two attempts to obtain a SYNCHRONY          BANK credit card shows FAVORS

149 was not denied credit the first time. However,         F'AVORS alleges that SYNCHRONY

150 BANK later wrongfully,     willfully and oppressively denied his application in violation of

l5l   the Equal Credit Opportunity Act,   l5 U.S.C.   1691 et seq.

152




                                                                                     PaseT of25
               CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 8 of 25




153   FAVORS' Clairn is filed under the Equal Credit Opportunity       Ac!   15 U.S.C. 1691 et seq.,

154   fhereinafter cited as ECOA], alleging that FAVORS and the class he claims to represent

155   have been discriminated against       I       wrongfully denied credit "on tlte basis of

156 characteristics that have notlting to do with his or her creditworthiness."      See, 1976 U.S.

157   Code Cong. & Admin. News at     405. FAVORS' Complaint prays for instatement of the
158 SYNCHRONY BANK              "CareCredit     Card"      so that he can use    it to pay for his
159   prescription glasses (with no annual      /   monthly fee) actual damages and the statutory

160   maximum punitive damages.

I6T

162   On   April 10,2021 FAVORS contacted SYNCHRONY BANK to obtain                a SYNCHRONY

163 BANK "CareCredit Card"           he needed to purchase prescription eyeglass for his new

164   prescription glasses he just pick out at the store, and was directed by the store clerk to

165   seek this means of payment.

r66

167   During that contact, the John Doe SYNCHRONY BANK representative person asked

168   FAVORS "Would you like to applyfor the "CareCredit            Card" to pay for the $601.00

169   glasses he had picked out at the store?   "    FAVORS replied, "Yes."

170


171   The John Doe SYNCHRONY BANK representative said to FAVORS "Would you like to

172   submit your application now for      the       SYNCHRONY BANK "CareCredit Card?"

173 FAVORS answered.        "Yes."

174

                                                                                        Pase 8   of25
                 CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 9 of 25




175   The John Doe SYNCHRONY BANK representative asked several question (i.e., for his

176   social security number, mailing address, date of birth, etc.). FAVORS answered each

177   inquiry with his personal information.

178

179   The John Doe SYNCHRONY BANK representative informed FAVORS of the terms and

180 conditions of the Avant Credit Card being offered to FAVORS (i.e., interest rates, late
181 fees, annual fee, etc.), asking to each term; "Do you accept these terms? " FAVORS
                 ooyes"
182   answered            to each term of the credit card being offered.

183


184 At the end. the John Doe SYNCHRONY                   BANK representative paused, then asked

185   FAVORS: "Would you like me to submit your applicotion now?            "   FAVORS replied,

186   "Yes."

187


188   Seconds later, the John Doe SYNCHRONY BANK representative informed FAVORS,

189   "Your application is under review. We will mail you a decision in afew weelcs."

190


l9l   On June 13; 2021 Defendant WOTRUBA responded with the aforesaid letter, quoted

192   above, in which she denied the application.

193

194   The reason for the rejection stated by SYNCHRONY BANK Defendant WOTRUBA in

195   writing was obviously not true, a lie. It made FAVORS blameworthy for the adverse

196   action, not at all due to any fault on SYNCHRONY BANK's part.

                                                                                     Page 9   of25
              CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 10 of 25




197                                           CL,/IIMS

198    L     EOaAL CREpIT OPPORTUNITY ACT (ECOA)

199          Actusl Damages

200   Paragraphs 1 through 197 are incorporated herein by reference as though fully set forth.

201

202   Based on the above factual allegations, Defendant SYNCHRONY           BANK through its

203   actions, employees, acting   in violation of Federal, and Constitutional laws, violated

204   FAVORS'S Federal and Constitutional rights under the Equal Credit Opportunity Act

205   (ECOA), USCS Chapter 41" Section 1691. et seq., through its willful, wanton and

206   oppressive reckless disregard resulting   in the following State and Federal violations

207   against FAVORS:

208


209   As FAVORS observes. it is always true that     if   one has the cash, the products can be

210   purchased, without credit. The wrongful denial      of which is actionable and for which

2t1   damages are appropriate redress   for the denial of credit, not the denial of products and

212   services.

213

214   Credit has an independent worth in   the economy. But, precisely because " [creditJ     has


215   ceased to be   a luxury item," the United States Congress passed the ECOA to establish

216   "as cleer national policy that no credit opplicant sholl be denied the credit he or     she


217   needs and wants on   the bssis of chsracteristics thst have nothing to do with his or her



                                                                                   Page 10   of25
                CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 11 of 25




218   creclitworthiness." essentially, as alleged in this case against SYNCHRONY BANK.

2r9   .See, 1976 U.S. Code Cong. & Admin. News at 405.

220


221   Certain wrongful denials of credit        will   have far more onerous consequences than others,

222   and, therefore,   will   generate far more substantial damages. In rudimentary terms, a home

223   mortgage is more valuable than a medical assistance credit card to make a $600.00 badly

224   needed purchase of eyeglasses. However, the Court is not requested by FAVORS to rule

225   the value of       a S600.00 medical credit card is de rninirnis as a matter of
226   law. Convenience has some value as does increased purchasinq power and
227   protection for emersencies. FAVORS has placed these losses in issue and is entitled to

228   attempt to prove the amount of their worth at trial.

229

230   FAVORS also argues that he may recover compensation fbr                       his "embarressrnent,
231   humiliation and mental distress       "   occasioned by the alleged wrongful denial         of credit.

232   His argument likens the ECOA to Title             VIII of the Civil   Rights Act of 1968,42 U.S.C.

233   3605,,which proscribes discrimination on account                of    race, color, religion, sex or

234   national origin in loans or other financial assistance. Title         VIII, like the ECOA, gives the

235   aggrieved applicant a cause of action for actual and punitive damages, 42 U.S.C.3612(c),

236   and it has been interpreted to provide compensation          fbr "embarrassment, humiliation and

237   mental distress," See, Smilh v. Anchor Building Corp.,536 F.2d 231,236 (8th Cir.

238   1976); Williams v. Matthews Co., 499 F.2d 819, 829 (8th Cir. 1974), cert. den.419 U.S.

239   1021,   1027   , 42 L. Ed. 2d 294, 95 S. Ct. 495; Jeanty v. McKqt         & Poague. Inc.,   496    F   .2d

                                                                                             Page   ll   of25
                CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 12 of 25




240    1119,   ll21 (7thCir. 1974);Seatonv.SlqtRealtyCompan:t, Inc.^491 F.2d634,636(7th

24r   Cir. 1974); Steele v. Tftle Realn Co.^ 478 F .2d 380, 384 ( lOth Cir. 1973).

242


243   The analogy to Title   VIII   is persuasive since both acts are statutory rernedies for denial     of

244   Civil Rights. Furthermore, it would be inconsistent with the Congressional purpose of

245 eliminating invidious discrimination        to ignore the ernotional harm often flowing from it

246   by limiting the aggrieved applicant to out-of-pocket losses.       All the same, the Court is not

247   requested by Plaintiff to presume such damages have occurred. Neither the likelihood               of

248 such injuries nor the difficulty of proving them is so great as to justiff deviation from the
249 rule that compensation will not be provided where damage is not proven. See, e.g., Care)s
2s0   v. Piphus.435 U.S. 247,262,98 S. Ct. 1042,55              L. F,d.2d252(1978). FAVORS              has


251   raised a genuine issue as to his emotional harm by testimony that he was "infuriated,

252   angry, upset andfelt an injustice had been done      "   that needs to be rectified.

253

254   The final element of Actual Domage which FAVORS claims derives from a wrongful

255   denial of creditis harm to ones reputationfor credit-worthiness. This kind of injury is,

256   perhaps, the one most logically related to this     I a denial of credit. However, as with the

257 alleged mental and emotional injuries, the United States District Court is not requested
258 by FAVORS to presume damages. FAVORS must prove actual injury to his credit




                                                                                             Pase 12   of25
                    CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 13 of 25



                                                                       rand
259   reputation (he alleges       of   points on his credit score),          other damages before he may

260   be compensated in damages.

261

262   Since FAVORS has raised in his Complaint a genuine issue alleging with regard to the

263   harm he suffbred from the alleged wrongful denial of credit, any motion to dismiss by

264   SYNCHRONY BANK FAVORS' Claims for actual damages must be denied.

265

266   FAVORS establishes that he suffered Actual Damages. FAVORS motivation for his first

267   application was convenience, and increased purchasing power, and protection fbr

268   emergencies,           and an increased credit score, which             all   have some value. The

269   circumstances resulting in his second application was for the same reasons. FAVORS

270   has raised a genuine issue as to his emotional hann by testimony that he was infuristed,

27r   ongrv, upset snd felt sn iniustice had been done that needed to be rectified. FAVORS

272   has placed these losses        in issue and is entitled to attempt to prove the amount of their

273   worth at trial. FAVORS attempts to demonstrate he had particular need or desire for                  a


274   SYNCHRONY BANK card.

275


276              Punitive Dumages

277   Neither       of the SYNCHRONY BANK credit cards applications which                       FAVORS

278   submitted contained boxes for designation of sex or marital status. FAVORS argues that

279   SYNCHRONY BANK and its' employee, Defendant WOTRUBA knew or should have

      I
          See, exhibit #3.

                                                                                              Pase 13   of25
                 CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 14 of 25




280   known based on, but not limited to, their exact same identiffing information on file about

281   FAVORS when he applied for the SYNCHRONY                 BANK "SweetwaterCard" and was

282   approved a line of credit up to $3,400 was all the same information (i.e. social security

283   number, age, binh date, and home address). That fact is indisputable! Yet, Defendant

284   WOTRUBA lies in the letter and reason for denial, stating a problem with identification,

285   quote:

286             This system generates a.score, which is a result of point values assigned to
287             various items found on an applicant's credit bureau file. If the score fails
288             to meet certain criteria, the application will be declined. In addition to the
289             above, the USA PATRIOT ACT requires all creditors, including
290             SYNCHRONY BANK, to verifu all applicants' identities.
291
292
293   FAVORS' indisputable evidenced based on the obvious facts that:          (1) At   that time, the

294   John Doe SYNCHRONY BANK representative told FAVORS that the offer was being

29s   denied based on his credit history they had, it was in good standing with SYNCHRONY

296   BANK where FAVORS has a SYNCHRONY BANK "SweetwaterCard" with a zero

297   balance due, and $3,400 line        of   unsecured credit available   to him; (2) On the      day

298   FAVORS was denied based in part, too on an alleged inability to veriff his "identity,"

299   SYNCHRONY BANK had the exact same identifuing information on file for Favors for

300   his SYNCHRONY          BANK     "sweetwaterCard" that all matched the information provided

301   for the SYNCHRONY           BANK "CareCredit" Card (i.e., name, address,         social security

302   number, age, phone number,       etc.);   (3) And there are other factual allegation that prove

303   willful   and intentional malicious und oppressive denial        of credit toward FAVORS       he


304   will prove with the use of the Discovery         processes   for this case. Such as, FAVORS


                                                                                         Page 14   of25
               CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 15 of 25




305   wrote a letter on a date to be disclosed to SYNCHRONY BANK from his home address,

306   when he received an initial denial by mail to from SYNCHRONY BANK for his

307   application. That was easily verified by cross reference to the home address they had on

308   file since they approved FAVORS'first SYNCHRONY BANK "SweetwaterCard,             "   And,

309   such as, there is no way anyone checked out that information, then denied FAVORS

310   application based on the written reasons he received.

3ll
312   SYNCHRONY BANK's inherent reckless disregard where they refused to correct their

313   own error after FAVORS wrote a letter to them, informing them of all these facts prior to

314   receiving the reply from Defendant WOTRUBA by matching all the information they had

315   on file about FAVORS to his second application, but instead subjecting FAVORS to

3r6   adverse action / harmful and unjust negative consequences in the form   of "revocation of

317   credit, a change in the terms of existing credit arcangemenL and refusal to gront credit

318   in substantially the amount or on substantially the terms requested"), knowing it resulted

319   from SYNCHRONY BANK's mistake, and in no way on FAVORS part. The reasons

320   explained to FAVORS for the adverse actions ("identification" qnd "credit score") was

321   all in good standing with SYNCHRONY BANK, so that shows the reason for the denial

322   of FAVORS'second application had absolutely nothing to do with his "creditworthiness"

323   and was entirely SYNCHRONY        BANK and its employee's own eror, beyond FAVORS

324   control, knowledge, or actions.

325




                                                                                   tage 15 of2S
              CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 16 of 25




326   These undisputed   / undisputable flacts, FAVORS asserts affirmatively   demonstrate that

327   SYNCHRONY BANK acted in the "malicious,         wsnton                " manner necessary

328 to   trigger punitive damages. SYNCHRONY BANK's actions became entirely

32g   "intentionol and knowing" where the John Doe SYNCHRONY BANK representative

330   acknowledge lrealized their error and still proceeded to take adversely actions    /   subject

331   FAVORS to negative consequences for SYNCHRONY BANK's error.

332


333   Unfortunately, the language   of the ECOA     regarding punitive damages     is   somewhat

334   ambiguous. While the traditional word "punitive    " is used, one of the factors listed for

335   the court to consider in determining the amount of punitive darnages     is "the extent to

336   which the creditor's foilure of compliance was intentional.   "   lTha! language   suggests


337 punitive   damages rnight be awarded even thoagh         lhe creditor's conduct wus not

338   "wanton, malicious or oppressive."

339


340 At the time the ECOA was amended in 1976 and the lirnit on punitive damages                 was

341 raised to its present level, the United States House version of the bill proposed to limit
342   punitive damages to "willful" violations of the Act or its regulations. See, H.R. No. 2lA,

343   94th Cong., 1st Sess. 9 (1975). The United States House-Senate Conference Committee

344   ultimately chose to retain the original language and omitted any reference to willfulness

345 in the firtal version. The explanation for this omission, however. rnay be found in the
346   separate comments of Congresswoman Leonor       K. Sullivan, appealed to the United States

347 House Committee report on the proposed United States                                      House

                                                                                    Pase 16    of25
                 CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 17 of 25




348   amendments. Coneresswomon Sullivan suggested the                 "willfullv" Isnguoge should   be


349   omitted since it connoted u stqndord used in criminul rather thsn civil statutes.

350


351   Removal of the word "willfully" from H.R.6516 would not open the way to frivolous

352 law su.its based on technical    violations because other provisions of the legislation require

353   that in successful class actions the court in deterrnining the amount of the award must

354 take into consideration.     among other things, "the extent to which the creditor's failure     of

355   compliance was intentional.    "    This is, in any event, a test which the courts would apply

356 in any case involving punitive           damages. Requiring that willfulness be proved as a

357   condition of collecting punitive damages would mean that the kind of proof generally

358   required   in criminal cases would have to be produced in civil              actions under this

359 law. See, H.R. No.2l0,94th           Cong., lst Sess. l8 (1975).

360

361   This limited legislative history does not explain whether United States Congress intended

362   to eliminate the traditional threshold requirement that the defendant acted "maliciously,

363 wantonly or oppressively." Here, the Parties must agree that the creditor's violation
364   must have been intentionol in the sense that the creditor purposefully denied credit, after

365   giving "mutual   assent   " to the terms of the credit card offered to FAVORS and actually

366 mailing it to FAVORS, and then. knowing their error, still subjected FAVORS to
367 substantial adverse actions and negative          consequences. Specifically, "revocetion        of

368   credit," "a change in the terms of existing credit arrangement, and refusal to grant credit

369   in substantially the amount or on substantially the terms requested" of the credit card
                                                                                         PagelT of25
               CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 18 of 25




370   account. The Parties must also agree that the creditor, SYNCHRONY BANK, in this

37I   case took adyerse actions against FAVORS "on the basis of characteristics that have

372   nothing to do with his or her creditworthiness, " as abundantly evident by the FACTS          of

373 this case against SYNCHRONY BANK.             See, 1976 U.S. Code Cong. & Admin. l{ews at

374   405.

3t)

376   The most sensible reading of the Statute adopts something of a middle course. Since

377 punitive   damages are awarded to punish the defendant and to serve as an example or

378   warning to others not to engage in the same conduct, they are only justified when the

379   defendant has committed a particularly blarneworthy     act. Consistent with this principle,

380   however, United States Congress might have intended to punish creditors who acted in

381   reckless disregard of the requirements of the law, even though they did not have in mind

3gZ the specific pu{pose of discriminating       on unlawful grounds.     If   this interpretation is

383   adopted the language "the extent       to which the creditor's failure of compliance         was

384   intentional   " is read as a reference to the specific intent to discriminate   on prohibited

385   grounds. Designation of the damages as "punitive,         "   on the other hand, implies       a


386   threshold requirement that the defendant has acted            in reckless   disregard   of   the

387   requirements of the law.

388


3S9   As noted above, FAVORS maintains he is entitled to judgment for punitive              damages


390   because SYNCHRONY            BANK subjected him to reckless disregard consisting of

3gl   "revocetion of credit, a change in the terms of existing credit arrangemenL or refusal to

                                                                                        Pase 18   of25
               CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 19 of 25




392   grant credit in substantially the amount or on substantially the terms requested" lwhen
                                                                                        [when

3g3   SYI'ICHROI\{Y BANK denied his application     for a SYNCHRONY BANK "CareCredit"

                            aracteristics that have nothing to do with his or her
394 card "on the basis of characteristics
395                            rn, but not limited to, the evidence that FAVORS' credit
      creditworthiness" (based on,

396                           tween his first application (approved) and second
      history was unchanged between                                                             one,


397   including all identification. For this reason, SYNCHRONY BANK's clairn of innocence

398   is incomplete.

399

400                         ICHRONY BANK's willfulness was not ignorant of their
      FAVORS claims that SYNCHRONY

401   reckless disregard when they subjected FAVORS             to   refusal to grant uedit in

402 substantially the amount orr on substantially the terms requested" "on the bosis of
                                                                                     ol

403                               thing to do with his or her creditworthiness,
      chorocteristics that hove nothing                                           "   as described

404   abundantly above herein (based
                                 sed on undisputed facts!).

405


406                              ,eding discussion, resolution of the punitive damage
      As is evident from the preceding                                                          issue

407                                 :rits of the entire controversy. Whether the Defendant acted
      necessarily irnplicates the merits

408                                 ,'quirements of the law cannot be determined when the issue
      in reckless disregard of the requirements

409                             ven violated the law is hotly disputed in this case. If
      of whether the Defendant even                                                              the

410                               ere well defined by precedent a preliminary determination
      underlying federal Statute were

411   might be realistic; but, where, there are virtually no reported cases interpreting the ECOA

412                               Lature. SYNCHRONY BANK's state of mind is relevant to
      such a determination is premature.

413                                 rages and preliminary determination is inappropriate where
      the question of parruifive dazages

                                                                                      Page 19   of25
              CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 20 of 25




414   intent is a material   issue.   See, Moore's Federal Practice Para. 56.17           l4l.'11.       Since

4t5   there are triable issues of fact regarding Defendant's conduct and any state of mind that

416                       therefrom FAVORS       i                              to trial on his   clar


417   punitive damages.

418


419   Standard   civiljury instructions advise the jury   that punitive damages may be awarded              if
420   damage to the plaintiff was "maliciously, or wantonly, or oppressively" done. and define

421   the key words as follows:

422

423   An act or a failure to act is "maliciousb" done, if prornpted or accompanied by ill will,

424   or spite, or grudge, either toward the injured person individually. or toward all persons in

42s   one or more groups or categories of which the injured person is a member.

426

427   An act or a failure to act is   "Wb"      done,     if   done in reckless or callous disregard of,

428   or indifference to, the rights of one or more persons, including the injured person.

429

430   An act or a failure to act is    "WW!2"           doneo     if   done   in a way or manner which

431   injures, or damages, or otherwise violates the rights of another person with unnecessary

432   harshness   or severity, as by misuse or       abuse      of authority or power, or by taking
433   advantage of some weakness, or disability, or misfortune of another person. See, Devitt

434   & Blackmar, Federal Jury Practice and Instructions 85.1 I (3rd Ed. 1977).

435

                                                                                             Page 20     of25
                CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 21 of 25




436   Here, FAVORS alleges that SYNCHRONY BANK's actions                   or failure to act was
437   "wantonly" done, with reckless or callous disregard of, pr indffirence to, the rights of

438   one or more persons, including the injured person IFAVORS]; and was "oppressively"

439   done, in a way or manner which injures, or damages, or otherwise violates the rights      of

440   another person with unnecessary harshness or severity, as by misuse or abuse of authority

441   or power, or by taking advantage of some weakness, or disability, or rnisfortune of

442   another person [FAVORS] --- and that SYNCHRONY BANK attempts to be deceitful by

443   deliberately and wittJutty misleading and falsifoing     I   directly lying to conceal their

444   particular blarnewofihy wrongful adverse actions against FAVORS by omitting of facts.

445

446 Here, FAVORS        alleges that SYNCHRONY BANK clearly acted with wonton and

447   oppressive intent to lie and conceal the truth behind their adverse actions which they rvere

448 at fault.
449

450   FAVORS never changed any personal identifying information, or used a different name,

451   address, social security number, phone nurnber, birth date, etc. on his applications, which

452   SYNCHRONY BANK and their employees new prior to refusingl denying FAVORS

453   application based on an alleged change in that information.       But SYNCHRONY BANK

454 refused to correct their own error by matching that information       they had with FAVORS

455   second application without subjecting FAVORS                 to   adverse actions, where

456   SYNCHRONY BANK refusal to grant credit               in substantially the amount or      on

457   substantiatty the terms requested" "on the bosis of characteristics that have nothing to

                                                                                      Pase2l of25
              CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 22 of 25




458   do with his or her credirwortltiness,   "   as described abundantly above herein (based on

459undisputedfacts!),whichcausedFAVoRStobevery,,i!i

460 an iniustice   hsd been done" that needs to be rectified.

461


462   FAVORS contends, he was further "infnrioted, ongrv.

463   been done" that needed to be rectified when he stated he wanted the credit card to

464   purchase needed prescription eyeglasses he had iust got a eye exarl, and the John Doe

465   SYNCHRONY BANK representative refused to correct their effor.

466

467   FAVORS contendso the undisputed facts demonstrate SYNCHRONY BANK' willful,

468   oppressive adverse actions where the reason they stated         for taking adverse   actions

469   against FAVORS was obviously for no fault          of his by omition of that fact to justiff

470   wrong in violation of the Equal Credit Opportunity Act (ECOA), USCS Chapter 41.

471   Section 1691(d), "Reasonfor udverse action."

472

473                                      REOUEST FOR RELIEF

474      o) Esusl Credit Opnortunilv Act

475   Pursuant   to Equal Credit Opportunity Act, USCS          Chapter 41" Section 1691(e), ?tY

476   creditor who violates the Act is liable to the aggrieved applicant for any Actual Damages

477   sustained by the applicant individually or as a member of a class.

478




                                                                                     Page22 of25
               CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 23 of 25




479   At this point FAVORS         established that he suffered two Actual Damages. FAVORS

480   motivation for his firs! application was convenience, and increased purchasing power,

481   and protection for emergencieso and an increased credit score, which all have sorne value.

482   The circumstances resulting in his second application was for the same reasons. First

483   (actual damages), FAVORS has raised a genuine issue as to his mental and emotional

484   harm by testimony that he was "infuriated, angryt, upset andfelt an injustice had been

48s   done" that needs to be rectified.

486

487   Second (actual damages), FAVORS has raised a genuine issue as to his Actual Damages

488   by testimony that he was subjected to wrongful "refusal to grant credit in substantially

489   the amount or on substantially the terms requested" "on the basis of characteristics that

490   have nothing to do with his      or her creditworthiness, " with deliberate disregard that

49r   needs to be   rectified. FAVORS has placed these losses in issue and is entitled to attempt

492   to prove the amount of their worth altrial with   aiury. FAVORS attempts to demonstrate

493   he had particular need or desire for a SYNCHRONY       BANK cards.

494

495   For Actual Damages     ("i                                                               "   )

496   that needs to be rectified, in violation of the ECOA, FAVORS is suing SYNCHRONY

497   BANK for immediate instatement of the $600.00 "CareCredit" card to assist him with

498   the purchase of the glasses waiting at the store for pick up and payment. Approved by

499   SYNCHRONY BANK. with no annual fee.

500

                                                                                    Page 23   of25
              CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 24 of 25




501      b) Punitive   Domases

502 A more significant      incentive for compliance, however, is found   in l5 U.S.C.S.   1691e(b)

503   which provides that any creditor who fails to comply with any requirement imposed

504   under this subchapter shall be liable to the aggrieved applicant for punitive damages in an

505   amount not greater than $10.000 except that       in the case of a class action the total

506   recovery under this subsection shall not exceed the lesser of $500r00Q or one per centum

507 of the net worth of the creditor. The statute directs the court in determining         punitive

508   damages   to consider, among other relevant factors, the amount of any actual        damages


509   awarded, the frequency and persistence     of failures of compliance by the creditor, the

510   resources   of the creditor, the nurnber of persons adversely affected, and the extent to

511   which the creditor's failure of compliance was intentional. Here, FAVORS is entitled to /

512 suing for $10,000 maximum amount for Punitive Domages.
513


514   Here, FAVORS         is suing SYNCHRONY BANK for          $10.000 maximum amount for

515   Punitive Damages resulting from "i

516   disreesrd for the violution of FAVORS' civil riehts. resultine          in FAVORS beine
517   infuriated, ungrv, upset gnd felt on iniustice had been done" Ihat needs to be rectified.

518


5I9                                        SETTLEMEIVT OFFER

520   However, FAVORS is willing to settle out of court now in exchange for an immediate

S2l   cash payment    of   $1.000 overnight express mail. The reasons FAVORS wanted, needed,



                                                                                     Pase24 of25
                   CASE 0:21-cv-01495-ECT-HB Doc. 1 Filed 06/24/21 Page 25 of 25




522   and applied for/the second credit card would be better compensated for that needs to be

523   rectified.

524

525   By this Settlement Offe, the case will remain confidentially sealed. Defendant can

526   accept   this settlement offer by immediately sign the Confidential Agreement they

527   received, and Motion to Voluntarily Dismiss The Case With Prejudice by FAVORS, and

528   send PlaintitTa copy with the settlement check by overnight express.

529                                                          ResPectfullY Submitted,




               Date: June   20.2019            Signature,

                                                      Plaintiff, Joseph A. FAVORS.
                                                      100 Freeman Drive
                                                      St. Peter, Minnesota
                                                                             55767

                                                      Phone: (218) 351-1900, Bxt.79327.
                                                      (Message only)




                                                                                     Pase 25   of25
